                        IN THE UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF ARKANSAS
                                TEXARKANA DIVISION

FRANK SOLIS                                                                          PLAINTIFF

v.                                   Case No. 4:19-cv-4025

DR. MELINE JONES-FOSTER, Doctor,
Correct Care Solutions, Southwest Arkansas
Community Correction Center (“SWACCC”);
and MS. REED, ARO SWACCC                                                         DEFENDANTS

                                            ORDER

       Before the Court is the Report and Recommendation filed October 3, 2019, by the

Honorable Barry A. Bryant, United States Magistrate Judge for the Western District of Arkansas.

(ECF No. 46). Judge Bryant recommends that Defendant Reed’s Motion to Dismiss (ECF No. 42)

be granted.

       Plaintiff has not filed objections to the Report and Recommendation, and the time to object

has passed.   See 28 U.S.C. § 636(b)(1).        Therefore, the Court adopts the Report and

Recommendation (ECF No. 46) in toto. Accordingly, Defendant Reed’s Motion to Dismiss (ECF

No. 42) should be and hereby is GRANTED. Plaintiff’s individual and official capacity claims

against Defendant Reed are hereby DISMISSED WITH PREDJUDICE.

       IT IS SO ORDERED, this 22nd day of October, 2019.


                                                            /s/ Susan O. Hickey
                                                            Susan O. Hickey
                                                            Chief United States District Judge
